Citation Nr: 1032924	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a 
service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from October 1955 to 
April 1964.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for a right ankle disability and 
assigned a disability rating of 10 percent.  

In July 2010, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is 
manifested by:  dorsiflexion to 0 degrees, plantar flexion to 30 
degrees, effusion, the need to wear corrective shoes, and 
complaints of pain and discomfort; he is able to stand for one 
hour and walk one to three miles. 

2.  The Veteran's service-connected right ankle disability is not 
manifested by deformity, instability, or ankylosis.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for a right 
ankle disability, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic Codes 
5003, 5010, 5262, 5270, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant filed a claim for service connection for a right 
ankle disability in June 2008.  The RO provided the appellant 
pre-adjudication notice for his claim for service connection in 
letter dated June 2008.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence.  This letter also provided notification of the laws 
regarding degrees of disability and effective dates, which 
substantially complied with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was adjudicated 
and service connection for a right ankle disability was granted 
in an August 2008 RO rating decision.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once 
service connection was granted for a right ankle disability and a 
disability rating and effective date was assigned section 5103(a) 
notice was no longer required.

VA has obtained service treatment records, a VA examination 
report, assisted the appellant in obtaining evidence, and 
afforded him the opportunity to present hearing testimony, 
statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file and he has not contended 
otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed. Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  38 
C.F.R. § 4.14.  Thus, a claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Veteran had active service in the Marine Corps from October 
1955 to April 1964.  Service treatment records reveal that he 
injured his right ankle in February 1962.  The initial impression 
was "swelling and dislocation of the right ankle."  X-ray 
examination revealed considerable soft tissue swelling over the 
medial malleous of the right ankle.  There was no evidence of any 
fracture.  The Veteran continued to have symptoms of swelling and 
instability of the right ankle.  He was ultimately separated from 
service in April 1964 by Physical Evaluation Board proceedings 
because his continued right ankle disability rendered him unfit 
for service.  

The Veteran did not file a claim for service connection for his 
right ankle disability until June 2008.  In July 2008 a VA 
Compensation and Pension examination of the Veteran was 
conducted.  The examiner reviewed the service treatment records 
noting the history of right ankle injury during service.  The 
Veteran reported that his right ankle symptoms had become 
progressively worse since service.  He also reported that he was 
employed as a trolley driver and that he had not missed work 
because of his right ankle symptoms.  The Veteran reported that 
he wore corrective shoes and that he was able to stand for an 
hour and could walk one to three miles.  Physical examination of 
the right ankle revealed some stiffness and repeated effusion.  
There was no evidence of deformity, giving way, instability, 
weakness, dislocation, subluxation, locking, inflammation, or 
ankylosis.  Range of motion testing of the right ankle revealed 
dorsiflexion to 0 degrees and plantar flexion from 0 to 30 
degrees.  The normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  There was no evidence of abnormal 
weight bearing or additional limitation of motion from repeated 
use of right ankle joint.  The Veteran reported pain throughout 
his range of movement.  The examiner indicated a diagnosis of 
degenerative joint disease (arthritis) and residuals of trauma of 
the right ankle.  There is no x-ray evidence of record to support 
a diagnosis of arthritis.  

The Veteran's service-connected right ankle disability is 
presently rated at a 10 percent disability rating under 
Diagnostic Code 5271 for limitation of motion of the ankle.  The 
10 percent disability rating contemplates moderate limitation of 
motion of the ankle.  A 20 percent rating is warranted for marked 
limitation of motion of the ankle, and is the maximum disability 
rating assignable for limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The evidence supports that assignment of a 20 percent disability 
rating for the Veteran's right ankle disability.  The Veteran has 
stiffness and repeated effusion of the right ankle.  His range of 
motion is dorsiflexion to 0 degrees and plantar flexion 30 
degrees with complaints of pain throughout the range of motion.  
This more nearly approximates a marked limitation of motion of 
the right knee.  Accordingly, a 20 percent disability rating is 
warranted pursuant to Diagnostic Code 5271.  

The preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the Veteran's 
service-connected right ankle disability.  Disability ratings in 
excess of 20 percent for ankle disabilities are warranted for 
ankylosis of the ankle under Diagnostic Code 5270, or impairment 
of tibia and fibula with malunion or nonunion under Diagnostic 
Code 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270.  The 
evidence from 2008 Compensation and Pension examination does not 
show that there is ankylosis or impairment of the tibia and 
fibula.  Accordingly, the assignment of a disability rating in 
excess of 20 percent disability rating is not warranted.  

The evidence supports the assignment of a 20 percent disability 
rating for the Veteran's right ankle disability for marked 
limitation of motion under Diagnostic Code 5271.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20; there is no doubt to be 
resolved; and an increased rating is not warranted. 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.

The Board has considered entitlement to a separate compensable 
disability rating for arthritis of the right ankle.  Generally, 
assigning multiple ratings for the Veteran's right knee 
disability based on the same symptoms or manifestations would 
constitute prohibited pyramiding. 38 C.F.R. § 4.14.  

Where the evidence shows that a veteran has arthritis of a joint 
and where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be assigned, 
but only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  While the recent 
VA Compensation and Pension examination indicated the presence of 
degenerative joint disease (arthritis) of the right ankle, the 
Veteran's disability is presently rated under Diagnostic Code 
5271 for limitation of motion.  Accordingly, the assignment of a 
separate disability rating is not warranted and would result in 
impermissible pyramiding.  See, 38 C.F.R. § 4.14.

In evaluating the Veteran's claims, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain and stiffness.  This functional impairment, 
however, is considered by the disability rating assigned above.  
Generally, the degrees of disability specified by the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected right ankle disability.  Higher 
schedular evaluations under other diagnostic codes are available 
upon a showing of additional symptomatology.  The evidence does 
not show any periods of hospitalization for treatment of his 
service-connected right ankle disability and there is no credible 
evidence that this disability results in any interference with 
employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.


ORDER

A disability rating of 20 percent and no greater, is granted for 
a right ankle disability, subject to the law and regulations 
governing the payment of monetary awards.  


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


